DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Jenny on 8/24/20.

2.	Please amend the claims as follows:

1. (Currently Amended) A golf club head comprising: a faceplate, a body, and an insert; the body comprising an upper portion, a lower portion, a sole, a rear, and a top rail; wherein: the faceplate and a portion of the body define a striking surface of the golf club head; the faceplate, the sole, the rear, and the top rail enclose a cavity; the rear comprises an inflection seam; the sole rests on a ground plane; a loft plane is tangential to the faceplate and intersects the ground plane; a centerplane, perpendicular to the loft plane, and coincident with a centerpoint of the striking surface; the upper portion is bounded by the top rail and the inflection seam; the lower portion is bounded by the inflection seam and the sole; the upper portion comprises a height measured along the centerplane from the top rail to the inflection seam, in a direction parallel to the loft plane; the lower portion comprises a height measured along the centerplane from the sole to the inflection seam, in a direction parallel to the loft plane; the height of the upper wherein the faceplate is swedged [and laser welded] to the body, then a boundary between the faceplate and the body is laser welded such that the heat imparted to the club head from laser welding does not compromise [the] integrity of the third material and the tape during assembly of the club head.


Allowable Subject Matter
3.	Claims 1-2, 5-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a golf club head comprising the structure required by independent claim 1.  Specifically, independent claim 1 is directed to a golf club head comprising a faceplate, body .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Daraskavich et al. (US Pub. No. 2017/0252613), Wang et al. (US Pub. No. 2007/0265107), Oldknow et al. (US Pub. No. 2016/0199705) and Chiu et al. (US Pat. No. 6,617,537)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711